Citation Nr: 1021191	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  04-41 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1942 to 
October 1945.  His awards and decorations include the Purple 
Heart.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2007 on appeal of a January 2004 rating 
decision of the St. Petersburg, Florida regional office (RO) 
of the Department of Veterans Affairs (VA).   The rating 
decision denied the Appellant's claim to reopen.

The Appellant requested that she be afforded a hearing and 
one was scheduled for January 2007.  However, the Appellant 
subsequently submitted a January 2007 written statement 
withdrawing her hearing request.  Accordingly, the request is 
withdrawn and the Board will adjudicate the claim based on 
the evidence of record. 38 C.F.R. § 20.704(e) (2009).

In a September 1988 letter to the Board, the Appellant stated 
that VA failed to timely diagnose, and actually misdiagnosed 
(as arthritis), the Veteran's lymphoma.  The Board interprets 
that statement as raising a claim under the provisions of 38 
U.S.C.A. § 1151 (2009).  This claim is REFERRED to the RO for 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 1987, the Board denied the Appellant's claim of 
entitlement to service connection for the Veteran's cause of 
death.

2.  The evidence associated with the claims file since April 
1987 does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for the Veteran's cause of death.


CONCLUSIONS OF LAW

1.  The April 1987 Board decision which denied service 
connection for the Veteran's cause of death is final.  38 
U.S.C. § 784 (1986); 38 C.F.R. § 19.104 (1986).

2.  Evidence received since the final April 1987 Board 
decision denying the Appellant's claim for service connection 
for the Veteran's cause of death is not new and material, and 
the Appellant's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

The RO sent the Appellant a letter in October 2003, prior to 
adjudication, which informed her of the requirements to 
establish entitlement to service connection for cause of 
death.  In accordance with VCAA, the letters informed the 
Appellant what evidence and information she was responsible 
for obtaining and the evidence that was considered VA's 
responsibility to obtain.  

However, as the Appellant's July 2003 claim was an 
application to reopen a claim of entitlement to service 
connection for cause of death, last denied in an April 1987 
Board decision, the Board remanded in June 2007 for the 
provision of additional notice, in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Appeals Management 
Center (AMC) provided the appellant with Kent notice in 
August 2007.  The August 2007 letter also informed her as to 
how VA determines an effective date for an awarded benefit in 
compliance with Dingess/Hartman, 19 Vet. App. 473.   

The AMC subsequently, in a January 2010 letter, provided the 
Appellant with notice in compliance with Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The case was readjudicated in a 
February 2010 supplemental statements of the case (SSOC).

As the above development has been completed, the Board finds 
that all actions and development directed in the 2007 remand 
has been fulfilled.  Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  Further, after having carefully reviewed the record 
on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, 
with respect to a claim to reopen, VA's duty to assist in the 
development of a claim is not triggered unless, and until, a 
claim is reopened.  See 38 U.S.C.A. § 5103A (2009).

The Appellant has been given ample opportunity to present 
evidence and argument in support of her claim.  In sum, the 
record reflects that the facts pertinent to this claim have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, it is "difficult 
to discern what additional guidance VA could [provide] to the 
Appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  

As the Board additionally finds that general due process 
considerations have been complied with by VA (see 38 C.F.R. § 
3.103 (2009)), it will proceed with adjudication of the claim 
on the merits.  

New and Material Evidence

The record reflects that an April 1987 Board decision denied 
the Appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  The claims file 
reflects that notice of this decision was mailed to the 
Appellant at her last address of record.  The April 1987 
decision of the Board is final. 38 U.S.C. § 784 (1986); 38 
C.F.R. § 19.104 (1986).

In July 2003, the Appellant filed a petition to reopen the 
claim for service connection for cause of death.  However, 
the Appellant has not submitted new and material evidence in 
support of her claim and, therefore, the petition to reopen 
the claim must be denied.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

Under the provisions of 38 C.F.R. § 3.156(a), defining new 
and material evidence, "new" evidence remains that which 
was not previously of record.  However, to be material under 
the new guidelines, the evidence must raise a reasonable 
possibility of substantiating the claim, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

A review of the statement of the case shows that the RO 
denied reopening the claim in the January 2004 rating 
decision.  However, the Board is not bound by the RO's 
actions and has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Whether new and material evidence has been submitted 
is also a jurisdictional test - if such evidence is not 
submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, 
the Board must initially determine whether there is new and 
material evidence to reopen the claim for service connection 
cause of death.

Service connection for cause of death was denied by the final 
Board decision of April 1987.  Then, as now, the record 
showed that the Veteran died in March 1986 of acute hepatic 
failure due to, or as a consequence, large cell lymphoma.  
The Appellant has claimed that the psychological and physical 
trauma experienced by the Veteran during service either 
caused or hastened his death.  In 1987, the Board denied the 
claim as the evidence did not show that any of the Veteran's 
service-connected disabilities - duodenal ulcer, mild 
anxiety, or residuals of shell fragment wound to the chest - 
caused or contributed to hepatic failure or lymphoma, and 
there was not any evidence of liver disease or lymphoma 
during service or to a compensable degree within one year of 
discharge from service.

The evidence of record at the time of the April 1987 Board 
decision consisted of the Veteran's service treatment 
records, VA treatment records, and the Veteran's death 
certificate.  

The Veteran's service treatment records reveal that he was: 
evaluated as normal at time of enlistment in 1942; treated in 
1944 for a non-penetrating chest wound; treated for recurring 
epididymitis in August 1945; noted to have an enlarged left 
testis due to recent orchitis in October 1945; and received 
intermittent dental treatment for caries, an abscess, and 
pulpitis.

VA treatment records show that he was diagnosed in December 
1984 with a hiatal hernia and duodenal ulcer and received 
ongoing treatment for resulting abdominal discomfort as well 
as anxiety.

Since the April 1987 decision, the Appellant has submitted 
several statements and hospital records.

In the Appellant's statements, she alleges that the Veteran's 
lymphoma was either the direct or indirect result of the 
psychological and physical stress of his service.  
Specifically, she contends that the malnutrition and severe 
stress he experienced as a prisoner of war decreased his 
immune resistance and caused lymphoma.  She has also alleged 
that the Veteran may have been exposed to potentially 
carcinogenic toxic substances while he was a prisoner of war. 

On review, the Board finds that the Appellant has not 
submitted new and material evidence to reopen her service 
connection claim for the Veteran's cause of death.  The 
Appellant alleges that the circumstances of the Veteran's 
service, specifically his experiences as a prisoner of war, 
led to a general decrease in his immune system that caused 
lymphoma or exposed him to substances that increase risk of 
lymphoma.  However, she has not submitted new and material 
evidence to support this claim.

The hospital records showing the results of biopsies taken 
from the Veteran in the time leading to his death do not 
indicate that any relationship existed between  lymphoma and 
service.  While "new," they are not material.  These 
records show that tests of the Veteran's spinal fluid in 
September 1985 indicated possible metastic bone disease and 
that bone biopsy in September 1985 showed acute oligoblastic 
leukemia with cells of the M2 category.  No medical evidence 
has been submitted linking either hepatic failure or lymphoma 
to the Veteran's service or to any of his service-connected 
disabilities.

Similarly, the statements of the Appellant are not "new" or 
material.  The Appellant essentially reiterates her belief 
that the physical and psychological conditions experienced by 
the Veteran as a prisoner of war led to or hastened his 
death.  She stated in an October 1986 note that the Veteran 
"could obviously have been exposed to cancer producing 
factors by nature of being a German prisoner of war" and 
refers to inadequate nutrition and psychological trauma.  
December 1998 and October 2003 statements again reference 
poor diet and psychological stress as a prisoner of war and 
the 2003 statement refers to possible exposure to toxic 
substances.

The Appellant alleged in an October 2007 statement that the 
Veteran may have been exposed to toxic substances - to 
specifically include mustard gas, phosgene, and arsenic - 
while he was a prisoner of war, which may have increased his 
risk of lymphoma.  This statement reiterates the Appellant's 
1986 statement that the Veteran may have been exposed to 
"cancer-producing factors" while he was a prisoner of war.  

The Appellant's contention is not competent factual evidence, 
nor has she submitted any supporting competent medical 
evidence in support of this assertion.  She has not, at any 
time, submitted additional evidence (beyond her own 
contentions) to support her claim.  Further, there is no 
competent evidence that either cause of the Veteran's death 
was related to any incident of his active military service or 
that there is any medical connection to any of his service-
connected disabilities.  By "competent medical evidence" is 
meant, in part, that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

Indeed, and without reliance upon its receipt in this 
decision, the Board observes that an October 2009 internal VA 
communication, associated with the claims file, reflects that 
the AMC determined that the Veteran was not a participant in 
any mustard gas or chemical biological test programs.  

The new evidence, either alone or with the prior evidence of 
record, does not raise a reasonable possibility of 
substantiating the claim of entitlement to service 
connection.  38 C.F.R. § 3.156(a).

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  It has been observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].

While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but, as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes in her December 2004 substantive appeal (VA 
Form 9), the Appellant argued that "there is no reasonable 
proof either way that [the Veteran's] death was not service 
connected" and contended that, under the benefit of the 
doubt rule, the claim must be granted.  However, under the 
"benefit-of-the-doubt" rule, the claimant prevails where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter."  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  In this case, the Appellant has 
not provided any positive, material, competent evidence of a 
nexus between the Veteran's service and his causes of death.  
Although she has presented her own unsupported hypotheses of 
etiology of cause of death, service connection may not be 
based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for the cause of the Veteran's death as required by 38 C.F.R. 
§ 3.156.  The evidence is not considered new and material for 
the purpose of reopening the claim, and the appeal will be 
denied.

						CONTINUED ON NEXT PAGE




ORDER

As new and material evidence has not been submitted, the 
petition to reopen the Appellant's claim for entitlement to 
service connection for cause of the Veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


